139 S.W.3d 266 (2004)
Clifton R. TAYLOR, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 62892.
Missouri Court of Appeals, Western District.
July 27, 2004.
Vanessa Caleb, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Stephanie Morrell, Assistant Attorney General, Jefferson City, MO, for Respondent.
*267 Before: BRECKENRIDGE, P.J., and SMART and HOWARD, JJ.

ORDER
PER CURIAM.
Clifton Taylor (Movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We affirm. Rule 84.16(b).